Judgment affirmed, with costs. No opinion. This court reverses the second finding of fact of the trial justice upon the ground that no such provision is contained in the contract. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper. J., dissents upon the ground that this was a sale of a three-family house, that the *848buyer was protected by the clause in the contract that the premises should be free from violations of the Tenement House Law, and that to free the same from such violations the vendor, contrary to the rights of the vendee, changed the character of the property from a three-family to a two-family dwelling house.